ICJ_144_ObligationProsecuteExtradite_BEL_SEN_2012-07-20_JUD_01_ME_05_FR.txt.                                                                                                    559




                          OPINION INDIVIDUELLE DE M. LE JUGE YUSUF

                 [Traduction]

                    Compétence de la Cour ne pouvant reposer sur l’article 30 de la convention
                 contre la torture — Conditions énoncées à l’article 30 n’étant pas réunies —
                 Négociations entre les Parties ne s’étant jamais trouvées dans l’impasse —
                 Négociations s’étant poursuivies même après la saisine de la Cour — Absence
                 d’impossibilité de se mettre d’accord sur l’arbitrage — Aucune des Parties n’ayant
                 fait de propositions sur les modalités de l’organisation de l’arbitrage — Impossibilité
                 de s’entendre sur l’organisation de l’arbitrage pouvant seule établir la compétence
                 de la Cour — Absence d’impossibilité en l’espèce — Arrêt mettant l’enquête
                 préliminaire sur le même plan qu’une enquête à part entière — Absence de norme
                 générale pour la conduite d’enquêtes de ce type — Nature et portée de l’enquête
                 préliminaire déterminées par le droit interne — Enquête de cette nature menée par
                 le Sénégal en 2000, mais non en 2008 — Absence de la nécessaire distinction entre
                 ces deux événements — Paragraphe 1 de l’article 7 de la convention établissant
                 l’obligation de poursuivre — Manquement à cette obligation engageant la
                 responsabilité internationale de l’Etat — Extradition étant une option mais non
                 une obligation en vertu de la convention — Etat pouvant extrader uniquement pour
                 se libérer de l’obligation de poursuivre.


                                                  I. Introduction

                    1. Je me sens tenu de joindre la présente opinion individuelle à l’arrêt
                 pour plusieurs raisons. Premièrement, contrairement aux conclusions de
                 la Cour, je suis d’avis que la compétence de la Cour en l’espèce ne peut
                 être fondée sur l’article 30 de la convention contre la torture puisque les
                 conditions énoncées dans cette disposition n’ont pas été réunies. Deuxiè-
                 mement, j’ai voté contre le point 4 du dispositif de l’arrêt parce que je
                 considère que le choix des moyens utilisés pour procéder à l’enquête pré-
                 liminaire prescrite au paragraphe 2 de l’article 6 de la convention ainsi
                 que la portée de cette enquête restent entre les mains de l’Etat partie sur
                 le territoire duquel se trouve le suspect, conformément à son droit interne.
                 En conséquence, la Cour n’avait à mon sens aucune raison valide de
                 conclure que les circonstances et procédures liées à l’interrogatoire de
                 M. Habré par le juge d’instruction sénégalais en février 2000, puis sa mise
                 en accusation par le même juge, ne constituaient pas une enquête prélimi-
                 naire. Troisièmement, je suis d’avis que la nature et le sens de l’obligation
                 énoncée au paragraphe 1 de l’article 7 de la convention auraient pu être
                 approfondis et explicités davantage dans l’arrêt, d’autant que la Belgique
                 n’a cessé de demander avec insistance l’extradition de M. Habré alors que
                 le Sénégal se préparait à le poursuivre sur son territoire et mobilisait des
                 fonds à cette fin.

                                                                                                   141




6 CIJ1033.indb 279                                                                                         28/11/13 12:50

                        obligation de poursuivre ou d’extrader (op. ind. yusuf)            560

                                               II. Compétence

                    2. Dans sa requête à la Cour, la Belgique a invoqué deux bases distinctes
                 de juridiction. Elle s’est fondée dans la même mesure sur les déclarations
                 faites par la Belgique et le Sénégal en vertu du paragraphe 2 de l’article 36
                 du Statut de la Cour et sur l’article 30 de la convention. Je suis d’avis que
                 la Cour a compétence sur la base des déclarations faites par la Belgique et
                 le Sénégal en vertu du paragraphe 2 de l’article 36, le 17 juin 1958 et le
                 2 décembre 1985 respectivement. En revanche, elle ne saurait tirer sa com-
                 pétence de l’article 30 de la convention dans le cas d’espèce.
                    3. En vertu de l’article 30, quatre conditions doivent être réunies pour
                 que la Cour puisse connaître de différends entre les parties à la conven-
                 tion. Premièrement, il doit exister un différend entre les parties concer-
                 nant l’application ou l’interprétation de la convention. Deuxièmement, ce
                 différend ne peut pas être réglé par voie de négociation. Troisièmement,
                 l’une des parties au différend doit avoir demandé qu’il soit soumis à l’ar-
                 bitrage. Quatrièmement, si, dans les six mois qui suivent la date de la
                 demande d’arbitrage, les parties ne parviennent pas à se mettre d’accord
                 sur l’organisation de la procédure, l’une quelconque d’entre elles peut sai-
                 sir la Cour. Ces quatres conditions doivent être réunies pour que la com-
                 pétence de la Cour soit établie. Comme je l’expliquerai ci-après, je suis
                 d’avis que deux de ces conditions n’ont pas été satisfaites, à savoir : a) le
                 différend ne peut pas être réglé par voie de négociation ; et b) les Parties
                 ne parviennent pas à se mettre d’accord sur l’organisation de l’arbitrage.
                 Je vais maintenant les examiner plus avant.

                     A. Un différend qui « ne peut pas être réglé par voie de négociation »
                    4. Il convient de souligner d’emblée que l’article 30 de la convention se
                 réfère à un différend qui « ne peut pas être réglé par voie de négociation »,
                 condition qui diffère considérablement de la formule utilisée dans d’autres
                 conventions, à savoir un différend « qui n’aura pas été réglé par voie de
                 négociation ». Cette dernière expression revient à constater les faits, alors
                 que la première suppose qu’il y a lieu de rechercher s’il y a eu impasse ou
                 refus de l’une des parties.
                    5. Au paragraphe 57 de l’arrêt, la Cour relève à juste titre que :
                      « [l’]exigence que le différend « ne [puisse] pas être réglé par voie de
                      négociation » ne saurait être entendue comme une impossibilité
                      ­théorique de parvenir à un règlement ; elle signifie … qu’« il n’est pas
                      raisonnablement permis d’espérer que de nouvelles négociations
                      puissent aboutir à un règlement » (Sud-Ouest africain (Ethiopie
                      c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions prélimi-
                       naires, arrêt, C.I.J. Recueil 1962, p. 345). »
                 La Cour ne tire cependant pas les conclusions qui s’imposent de ces décla-
                 rations, compte tenu en particulier de la force probante des éléments de
                 preuve dont elle était saisie.

                                                                                           142




6 CIJ1033.indb 281                                                                                28/11/13 12:50

                        obligation de poursuivre ou d’extrader (op. ind. yusuf)               561

                 Ces éléments de preuve montrent clairement qu’il n’y a jamais eu ni blo-
                 cage ni impasse dans les négociations entre les Parties, et que ces négocia-
                 tions se sont poursuivies pendant longtemps même après que la Belgique
                 eut déposé sa requête. Rien dans les éléments soumis à la Cour par les
                 Parties n’indique donc que le différend n’aurait pas pu être réglé par voie
                 de négociation et que les Parties ont renoncé entièrement et définitive-
                 ment à tout espoir de parvenir à un règlement par ce moyen. Le fait que
                 les négociations entre elles n’aient jamais été interrompues totalement et
                 qu’au contraire elles aient repris maintes fois, même après le dépôt de la
                 requête par la Belgique, démontre que la possibilité d’un règlement par
                 voie de négociation n’a jamais disparu.
                    6. Déterminer si des négociations ont eu lieu mais n’ont pas abouti,
                 conformément à la condition énoncée dans certaines conventions, à savoir
                 « un règlement qui n’aura pas été réglé par la négociation », consiste à
                 vérifier les faits sans qu’il soit nécessaire de rechercher si les possibilités de
                 règlement du différend par la négociation ont été épuisées. La formule
                 utilisée dans la convention, un différend « qui ne peut pas être réglé par
                 voie de négociation », exige que la Cour fasse cette recherche et détermine
                 que de nouvelles négociations étaient vaines et qu’il n’était pas raisonna-
                 ble d’espérer un éventuel règlement du litige. Cette détermination ne sem-
                 ble pas avoir été faite dans l’arrêt. D’ailleurs, pour apprécier si le différend
                 ne pouvait pas être réglé par voie de négociation, la Cour s’est contentée
                 d’analyser les notes verbales de la Belgique et du Sénégal du 11 janvier,
                 du 9 mars, du 4 mai et du 20 juin 2006. Ce sont les seules preuves sur
                 lesquelles elle se fonde pour conclure que

                      « les Parties n’ont pas modifié leurs positions respectives quant à l’enga-
                      gement de poursuites à raison des actes de torture que M. Habré aurait
                      commis. Le fait que, ainsi que cela ressort des écritures et plaidoiries
                      des Parties, les positions de celles-ci n’aient, pour l’essentiel, pas évolué
                      par la suite confirme que les négociations n’ont pas abouti au règlement
                      du différend, et qu’elles ne pouvaient y aboutir. » (Arrêt, par. 59.)
                    7. Il est vrai que dans sa note verbale du 20 juin 2006, que le Sénégal a
                 affirmé ne pas avoir reçue, la Belgique a observé que « la tentative de
                 négociation entamée avec le Sénégal en novembre 2005 » n’avait pas
                 abouti, et a donc demandé au Sénégal de soumettre le différend à l’arbi-
                 trage (mémoire de la Belgique, annexe B.11). Mais ce n’était pas une
                 preuve manifeste de l’impossibilité de régler le différend par la voie de la
                 négociation, et ne saurait être considéré comme telle. Cette note reflète
                 simplement le point de vue de l’une des Parties qui souhaitait apparem-
                 ment soumettre le différend à l’arbitrage. Les éléments soumis à la Cour
                 par les deux Parties contiennent d’autres preuves de la poursuite des
                 négociations entre elles jusqu’à la date du dépôt de la requête de la Bel-
                 gique et au-delà. Ces preuves supplémentaires montrent que les positions
                 des Parties ont continué d’évoluer, en particulier sous l’effet des réformes
                 constitutionnelles et législatives adoptées par le Sénégal en 2007 afin de

                                                                                               143




6 CIJ1033.indb 283                                                                                    28/11/13 12:50

                       obligation de poursuivre ou d’extrader (op. ind. yusuf)            562

                 faciliter des poursuites contre M. Habré au Sénégal pour des crimes qui
                 auraient été commis au Tchad, et de la coopération qui a suivi entre les
                 Parties, directement et par l’intermédiaire de l’Union africaine et de
                 l’Union européenne, en vue de mobiliser les fonds nécessaires à l’organi-
                 sation du procès de M. Habré au Sénégal.
                    8. L’évolution des positions des Parties durant leurs échanges diploma-
                 tiques de 2007 et jusqu’à une date très récente (17 janvier 2012) est illus-
                 trée, entre autres, par les notes verbales du Sénégal du 18 juillet 2007 et
                 du 5 octobre 2007, dans lesquelles celui-ci annonçait son intention de réu-
                 nir des donateurs potentiels et informait la Belgique de sa décision d’or-
                 ganiser le procès Hissène Habré (mémoire de la Belgique, annexes D.14 et
                 B.15). D’autres échanges diplomatiques entre le Sénégal et la Belgique
                 ont suivi, le 5 octobre et le 7 décembre 2007, concernant l’organisation de
                 la réunion des donateurs et les aspects financiers du procès (ibid.,
                 annexe D.16).
                    Le 2 décembre 2008, dans une note verbale adressée au Sénégal, la Bel-
                 gique se réfère au différend qui oppose les Parties concernant l’interpréta-
                 tion et l’application des dispositions de la convention, et elle prend acte
                 des amendements constitutionnels et législatifs adoptés par le Sénégal en
                 vue de soumettre l’affaire Habré à ses autorités judiciaires compétentes
                 (ibid., annexe B.16). Dans la même note verbale, la Belgique réaffirme
                 qu’elle est disposée à prendre les dispositions nécessaires aux fins d’une
                 coopération judiciaire internationale avec le Sénégal concernant cette
                 affaire, en particulier en transmettant au Sénégal le dossier établi par le
                 juge d’instruction belge à la suite d’une commission rogatoire émanant
                 des autorités sénégalaises compétentes. A ce propos, elle confirme égale-
                 ment que les juges d’instruction belges sont prêts à recevoir les juges séné-
                 galais saisis de l’affaire Hissène Habré, et elle demande au Sénégal de lui
                 donner les coordonnées des magistrats sénégalais chargés de l’instruction
                 et des poursuites. Enfin, la Belgique exprime l’espoir que cette coopéra-
                 tion permettra une avancée décisive dans les prochaines semaines.

                    Ces échanges constituent manifestement, à mon sens, une évolution des
                 positions des Parties et font apparaître de nouveaux facteurs (modifica-
                 tion de la législation sénégalaise, préparatifs pour l’organisation du pro-
                 cès, coopération pour mobiliser des fonds à cette fin, offre de coopération
                 judiciaire par la Belgique et de transmission du dossier Habré établi par
                 ses magistrats) indiquant un progrès manifeste des négociations et des
                 positions des Parties après cette période et l’échange de notes verbales,
                 progrès qui a conduit la Cour à conclure que la condition énoncée au
                 paragraphe 1 de l’article 30 de la convention était satisfaite.
                    9. En outre, après le dépôt de sa requête, et jusqu’à une époque récente,
                 la Belgique a poursuivi ses échanges avec le Sénégal au sujet du finance-
                 ment du procès Hissène Habré au Sénégal, de sa propre contribution
                 financière à ce procès ainsi que de sa coopération judiciaire sur la base de
                 la commission rogatoire internationale demandée par la Belgique dans sa
                 note verbale de décembre 2008 (ibid., annexe B.16). Ainsi, dans une note

                                                                                          144




6 CIJ1033.indb 285                                                                               28/11/13 12:50

                        obligation de poursuivre ou d’extrader (op. ind. yusuf)             563

                 verbale que son ambassade à Dakar a adressée au ministère sénégalais des
                 affaires étrangères le 23 juin 2009, la Belgique a invité les juges d’instruc-
                 tion sénégalais saisis de l’affaire à se rendre en Belgique pour rencontrer
                 leurs homologues belges, et elle a offert de prendre à sa charge les frais de
                 cette visite (mémoire de la Belgique, annexe B.17). Les autorités sénéga-
                 laises ont accueilli favorablement cette offre et désigné les deux juges
                 d’instruction qui se rendraient en Belgique (note verbale du 14 sep-
                 tembre 2009, ibid., annexe B.19).
                    Les négociations et discussions tenues entre les ministres des affaires
                 étrangères du Sénégal et de la Belgique le 26 mai 2010 au sujet de la com-
                 mission rogatoire apportent une nouvelle preuve de la poursuite des
                 négociations entre les Parties. De même, en novembre 2010, la Belgique a
                 participé à la table ronde des donateurs à Dakar qui a été l’occasion
                 d’examiner le budget nécessaire pour organiser le procès Habré au Séné-
                 gal et de conclure des arrangements de coopération, y compris entre la
                 Belgique et le Sénégal. De fait, la Belgique a annoncé une contribution
                 d’un montant maximum de 1 million d’euros à l’organisation du procès
                 (contre-mémoire du Sénégal, annexes 5, 10-4 et 11).
                    10. Les négociations se poursuivaient encore le 17 janvier 2012, lorsque la
                 Belgique a présenté une quatrième demande d’extradition au Sénégal. Dans
                 sa note verbale du 17 janvier 2012, la Belgique a observé que, sans préjudice
                 de l’affaire pendante devant la CIJ, elle était favorable à l’organisation du
                 procès Habré en Afrique par le pays sur le territoire duquel le suspect se
                 trouvait. En outre, elle a confirmé qu’elle demeurait disposée à coopérer
                 avec le Sénégal sur le plan judiciaire, et ce, le 17 janvier 2012. Dans ces
                 conditions, la Cour est-elle bien convaincante lorsqu’elle conclut que le dif-
                 férend n’a pas pu être réglé par la négociation ou que cette voie était épuisée
                 et n’offrait plus de possibilités de règlement du différend dès 2006, ce qui
                 autorisait le recours à l’arbitrage en vertu de l’article 30 de la convention ?

                          B. L’impossibilité pour les Parties de se mettre d’accord
                                     sur l’organisation de l’arbitrage
                    11. La condition énoncée à l’article 30 concernant l’impossibilité pour
                 les parties « de se mettre d’accord sur l’organisation de l’arbitrage » sup-
                 pose, à mon sens, qu’il y ait eu tentative d’organiser l’arbitrage ou que
                 l’une des parties ait formulé des propositions quant aux modalités de
                 cette procédure, sans que l’accord puisse néanmoins se faire. Cette tenta-
                 tive ou ces propositions de l’une des parties ou des deux, qui indiquent un
                 effort d’organisation de l’arbitrage, sont à distinguer de la demande d’ar-
                 bitrage, dont ils résultent. En l’espèce, il ne me semble pas que l’une ou
                 l’autre des Parties ait fait une proposition ou tenté d’organiser un arbi-
                 trage sans qu’un accord puisse être trouvé. D’ailleurs, la Belgique ne pré-
                 tend même pas avoir tenté en quoi que ce soit d’organiser l’arbitrage et se
                 contente d’observer qu’elle a demandé au Sénégal de soumettre le diffé-
                 rend à cette procédure et a réitéré cette demande par la suite.


                                                                                            145




6 CIJ1033.indb 287                                                                                 28/11/13 12:50

                        obligation de poursuivre ou d’extrader (op. ind. yusuf)            564

                    12. En réponse à une question posée par un membre de la Cour, la
                 Belgique a déclaré que « rien dans le texte de l’article 30 … n’impos[ait]
                 aux Etats de formuler des propositions ni même de soulever la moindre
                 question au sujet de l’organisation de l’arbitrage, que ce soit au départ ou
                 à tout autre moment » (CR 2012/6, p. 40, par. 14 (Wood)). Il est égale-
                 ment indiqué dans l’arrêt que « la Belgique n’a pas formulé de proposition
                 détaillée quant aux questions devant être soumises à l’arbitrage et à l’or-
                 ganisation de la procédure arbitrale ». La Cour n’en conclut pas moins
                 que « cela ne signifie cependant pas qu’il n’ait pas été satisfait à la condi-
                 tion que « les Parties ne parviennent pas à se mettre d’accord sur l’organi-
                 sation de l’arbitrage ». Un Etat peut en effet attendre, avant de formuler
                 des propositions sur ces aspects, qu’une réponse de principe favorable ait
                 été donnée à sa demande tendant à régler le différend par voie d’arbi-
                 trage. » (Arrêt, par. 61.)
                    Il s’agit là à mon avis d’une interprétation erronée de la disposition
                 relative à l’arbitrage énoncée à l’article 30 de la convention. Première-
                 ment, une simple lecture du texte fait clairement apparaître qu’il ne suffit
                 pas de demander que le différend soit soumis à l’arbitrage. Il faut égale-
                 ment qu’une tentative ou une proposition soit faite pour organiser cette
                 procédure et que soit l’autre partie s’y oppose, soit un accord ne puisse
                 être trouvé entre les parties. C’est donc uniquement lorsque les parties
                 sont dans l’impossibilité de se mettre d’accord sur l’organisation de l’ar-
                 bitrage, malgré les tentatives ou les propositions tendant à l’organiser,
                 qu’il devient possible de saisir la Cour. Deuxièmement, il convient de rap-
                 peler que, dans le cas d’espèce, après que la Belgique eut évoqué pour la
                 première fois la procédure d’arbitrage le 4 mai 2006, le Sénégal a répondu
                 en prenant acte de « l’éventualité d’un recours de la Belgique à la procé-
                 dure d’arbitrage prévue par [l’]article 30 [de la convention] » (mémoire de
                 la Belgique, annexe B.9). Compte tenu de cette réponse, c’était à la Bel-
                 gique, en sa qualité d’Etat requérant, qu’il appartenait de formuler des
                 propositions pour l’organisation de cet arbitrage.
                    Le cas d’espèce est donc différent des affaires République démocratique
                 du Congo c. Rwanda (Activités armées sur le territoire du Congo (nouvelle
                 requête : 2002)) et Jamahiriya arabe libyenne c. Etats-Unis d’Amérique
                 (Questions d’interprétation et d’application de la convention de Montréal de
                 1971 résultant de l’incident aérien de Lockerbie), dans lesquelles les
                 conventions concernées comprenaient des dispositions analogues.
                 Contrairement, par exemple, au défendeur en l’affaire Jamahiriya arabe
                 libyenne c. Etats-Unis d’Amérique, le Sénégal n’a pas exprimé l’intention
                 de refuser la proposition d’arbitrage. A l’inverse, dans sa note verbale
                 du 9 mai 2006, il a pris acte de la demande de la Belgique de soumettre la
                 question à l’arbitrage (ibid., annexe B.10). Au lieu de réitérer sa demande,
                 la Belgique aurait alors dû formuler une proposition sur les modalités de
                 l’organisation de la procédure arbitrale. La condition voulant que les par-
                 ties ne soient pas parvenues « à se mettre d’accord sur l’organisation de
                 l’arbitrage » énoncée à l’article 30 doit donc être satisfaite avant que la
                 Cour puisse être saisie de la question. Faute de désaccord aussi manifeste

                                                                                           146




6 CIJ1033.indb 289                                                                                28/11/13 12:50

                       obligation de poursuivre ou d’extrader (op. ind. yusuf)            565

                 sur l’organisation de la procédure arbitrale, le différend ne peut pas être
                 soumis à la Cour, et, si l’une des parties la saisit néanmoins, la Cour est
                 tenue de se déclarer incompétente pour en connaître. Telle est la situation
                 en l’espèce, et la Cour aurait dû conclure qu’elle n’avait pas compétence
                 en vertu de l’article 30 de la convention.


                       III. L’obligation du Sénégal de procéder immédiatement
                          à une enquête préliminaire en vue d’établir les faits

                    13. Je ne trouve pas la Cour très convaincante lorsqu’elle observe que
                 l’interrogatoire mené par le juge d’instruction en 2000 n’équivaut pas à
                 une enquête préliminaire au sens du paragraphe 2 de l’article 6 de la
                 convention et, contrairement à elle, je ne considère pas que les événe-
                 ments de 2000 puissent être assimilés à ceux de 2008, année où, après
                 avoir remanié sa législation et sa Constitution en 2007, le Sénégal a mani-
                 festement failli à l’obligation de mener une enquête préliminaire bien
                 qu’une nouvelle plainte eût été déposée contre M. Habré. La Cour aurait
                 dû faire clairement la distinction entre les mesures prises par le Sénégal
                 en 2000 et l’absence de toute enquête à la suite des plaintes dont les auto-
                 rités sénégalaises ont été saisies en 2008.
                    14. La convention ne donne guère d’indications sur les règles précises
                 de l’enquête préliminaire imposée par le paragraphe 2 de l’article 6, non
                 plus que l’arrêt, qui n’éclaire pas le sens de ce paragraphe et ne permet
                 donc pas d’évaluer sur la base d’éléments solides si le Sénégal, par l’inter-
                 médiaire de son juge d’instruction, a pu ou non satisfaire aux conditions
                 énoncées dans cette disposition de la convention. En lieu et place, au
                 paragraphe 83 de l’arrêt, la Cour semble élever la notion d’enquête préli-
                 minaire en vertu de la convention au rang d’enquête à part entière. Elle
                 relève que l’enquête préliminaire prévue au paragraphe 2 de l’article 6


                     « est destinée, comme toute enquête menée par les autorités compé-
                     tentes, à corroborer ou non les soupçons qui pèsent sur la personne
                     concernée. Cette enquête est conduite par les autorités qui sont char-
                     gées d’établir un dossier en rassemblant les faits et les éléments de
                     preuve, qu’il s’agisse de documents ou de témoignages se rapportant
                     aux événements en cause et à l’implication éventuelle du suspect dans
                     le contexte en question. »
                    15. L’enquête préliminaire prévue au paragraphe 2 de l’article 6 de la
                 convention ne peut reposer à ce stade que sur les informations fournies
                 par les victimes ou par les personnes qui ont déposé plainte contre le sus-
                 pect et porté à l’attention des autorités sa présence dans le pays, ainsi que
                 les infractions qu’il aurait commises. En outre, la nature de l’enquête à
                 mener en vertu de cette disposition dépendra dans une large mesure du
                 système juridique de l’Etat concerné et des circonstances particulières de

                                                                                          147




6 CIJ1033.indb 291                                                                               28/11/13 12:50

                       obligation de poursuivre ou d’extrader (op. ind. yusuf)            566

                 l’affaire. Il serait donc inexact de laisser entendre, comme cela semble être
                 le cas au paragraphe 83 de l’arrêt, qu’il existe une norme générale régis-
                 sant la conduite de telles enquêtes.
                    La Cour observe à juste titre au paragraphe 86 que le choix des moyens,
                 pour mener l’enquête préliminaire, reste entre les mains des Etats parties,
                 en tenant compte de l’affaire concernée. Elle est donc en contradiction
                 avec elle-même puisqu’elle a conclu que la mise en accusation de M. Habré
                 par le juge d’instruction sénégalais en 2000 ne suffisait pas à satisfaire à
                 l’obligation énoncée au paragraphe 2 de l’article 6. En l’absence d’une
                 évaluation appropriée de la pratique et du système juridiques sénégalais,
                 la Cour ne peut affirmer de manière incontestable que :
                     « [l]’interrogatoire de première comparution auquel le juge d’instruc-
                     tion au tribunal régional hors classe de Dakar a procédé aux fins de
                     constater l’identité de M. Habré et de lui faire connaître les faits qui
                     lui étaient imputés ne peut être considéré comme la mise en œuvre de
                     l’obligation prévue au paragraphe 2 de l’article 6, puisqu’il n’impli-
                     quait pas d’enquête relative aux charges pesant sur M. Habré »
                     (arrêt, par. 85).
                    En parvenant à cette conclusion, la Cour ne tient pas compte des préci-
                 sions données par le Sénégal au sujet de son système juridique :
                     « en matière pénale, le juge d’instruction peut être saisi soit par une
                     plainte avec constitution de parties civiles, soit par le réquisitoire
                     introductif du procureur de la République. L’enquête préliminaire
                     vise simplement à permettre l’établissement primaire des faits ; elle
                     ne débouche pas forcément sur des poursuites, car le procureur peut,
                     au vu des résultats, considérer qu’il n’y a pas lieu à poursuivre. »
                     (CR 2012/7, p. 34, par. 39-40 (Thiam) ; voir aussi CR 2012/7, p. 17,
                     par. 7.)
                    16. Il ne semble pas non plus logique de présumer qu’un magistrat
                 sénégalais aurait procédé à une mise en accusation en l’absence d’enquête
                 préliminaire. Certes, le Sénégal n’a pas fourni d’éléments indiquant claire-
                 ment la nature exacte de l’enquête menée par les autorités compétentes à
                 la suite des allégations dont M. Habré a fait l’objet, mais le fait que le
                 juge d’instruction ait mis en accusation M. Habré et l’ait assigné à rési-
                 dence montre qu’une enquête, notamment de nature préliminaire, a bien
                 été menée. La Cour n’aurait pas dû faire si peu de cas des particularités
                 du système juridique sénégalais et de la manière dont M. Habré a été mis
                 en accusation, compte tenu du fait, en particulier, que la nature exacte et
                 la portée de l’enquête préliminaire sont déterminées par le droit interne.

                   17. Je suis donc d’avis que le Sénégal n’a failli à son obligation de
                 mener une enquête préliminaire que dans un seul cas, en 2008, lorsque ses
                 autorités compétentes n’ont pas dûment donné suite aux nouvelles
                 plaintes pour actes de torture dont M. Habré a fait l’objet. La Cour aurait
                 dû noter que, s’il était possible que le Sénégal se soit conformé à ses obli-

                                                                                          148




6 CIJ1033.indb 293                                                                               28/11/13 12:50

                       obligation de poursuivre ou d’extrader (op. ind. yusuf)            567

                 gations en vertu du paragraphe 2 de l’article 6 en 2000, il avait l’obliga-
                 tion de s’y conformer aussi en 2008 lorsque, à la suite des réformes
                 législatives et constitutionnelles intervenues en 2007, de nouvelles plaintes
                 pour actes de torture ont été déposées contre M. Habré. En dépit du fait
                 que quatre juges d’instruction ont été chargés de l’affaire, aucun élément
                 ne prouve qu’une enquête préliminaire ait jamais eu lieu, ne serait-ce que
                 de la nature et de la portée de celle conduite en 2000. Au lieu de faire peu
                 de cas de l’enquête et de la mise en accusation de 2000, la Cour aurait dû
                 se fonder sur l’absence d’enquête préliminaire en 2008 pour conclure que
                 le Sénégal a violé ses obligations en vertu du paragraphe 2 de l’article 6.



                            IV. La nature et le sens de l’obligation prévue
                                    au paragraphe 1 de l’article 7

                    18. Je considère que la Cour aurait dû préciser davantage la nature et
                 le sens de l’obligation aut dedere aut judicare contenue au paragraphe 1 de
                 l’article 7 de la convention, qui est au cœur de la présente affaire. La fré-
                 quence de cette formule, qui se retrouve dans une soixantaine d’instru-
                 ments multilatéraux, a conduit à une certaine confusion parmi les
                 spécialistes du droit quant au rapport entre l’extradition et les poursuites
                 dans les clauses conventionnelles qui la renferment. Utilisée abusivement,
                 l’expression peut être trompeuse et est généralement comprise comme
                 signifiant l’obligation d’extrader ou de poursuivre. Mais selon l’instru-
                 ment juridique considéré, cette obligation peut être de poursuivre plutôt
                 que d’extrader, ou l’inverse. L’explication contenue au paragraphe 95 de
                 l’arrêt est donc utile, mais encore insuffisante. Dans ce paragraphe, la
                 Cour observe que, dans le cadre de la convention, le choix entre l’extradi-
                 tion et l’engagement des poursuites ne revient pas à mettre les deux élé-
                 ments de l’alternative sur le même plan. Au contraire, « l’extradition est
                 une option offerte par la convention à l’Etat, alors que la poursuite est
                 une obligation internationale, prévue par la convention, dont la violation
                 engage la responsabilité de l’Etat pour fait illicite » (arrêt, par. 95).


                    19. Malgré l’importance de cette clarification, la Cour ne va pas jusqu’à
                 préciser davantage le sens de l’obligation et à établir une distinction entre
                 la formule figurant au paragraphe 1 de l’article 7 de la convention et celle
                 énoncée dans les conventions qui imposent l’obligation d’extrader. Cette
                 précision est pourtant nécessaire pour éviter toute ambiguïté, en particu-
                 lier dans l’interprétation des instruments renfermant l’expression
                 aut dedere aut judicare. Ces derniers se répartissent généralement en deux
                 grandes catégories : a) ceux qui contiennent des clauses imposant une
                 obligation d’extrader et dans lesquelles poursuivre ne devient obligatoire
                 qu’après le refus d’extrader ; et b) ceux qui contiennent des clauses qui
                 imposent l’obligation de poursuivre, l’extradition étant une option offerte

                                                                                          149




6 CIJ1033.indb 295                                                                               28/11/13 12:50

                        obligation de poursuivre ou d’extrader (op. ind. yusuf)             568

                 à l’Etat. Dans cette dernière catégorie se rangent aussi les clauses qui
                 imposent une obligation de poursuivre, l’extradition devenant obligatoire
                 si l’Etat ne poursuit pas.
                    20. Parmi les instruments multilatéraux de la première catégorie figure
                 la convention internationale de 1929 pour la répression du faux mon-
                 nayage, dans laquelle l’obligation de la poursuite est « subordonnée à la
                 condition que l’extradition ait été demandée et que le pays requis ne
                 puisse livrer l’inculpé pour une raison sans rapport avec le fait » (art. 9,
                 al. 2). L’article 15 de la convention de l’Union africaine sur la prévention
                 et la lutte contre la corruption est un autre exemple de ce type de clause.
                 Aux termes de l’article 15,

                      « au cas où un Etat partie sur le territoire duquel se trouve une per-
                      sonne inculpée ou reconnue coupable … d’infractions … refuse de
                      l’extrader, sous prétexte qu’il est lui-même compétent pour recon-
                      naître cette infraction, l’Etat requis est obligé de soumettre le cas,
                      sans délai, à ses autorités compétentes pour faire juger l’auteur pré-
                      sumé».
                   De plus, l’article 5 du protocole facultatif à la convention relative aux
                 droits de l’enfant, concernant la vente d’enfants, la prostitution des
                 enfants et la pornographie mettant en scène des enfants, dispose ce qui
                 suit :
                      « si une demande d’extradition est présentée au motif d’une infrac-
                      tion visée au paragraphe 1 de l’article 3, et si l’Etat requis n’extrade
                      pas ou ne veut pas extrader, à raison de la nationalité de l’auteur de
                      l’infraction, cet Etat prend les mesures voulues pour saisir ses autori-
                      tés compétentes aux fins de poursuites ».
                    21. Les conventions de la catégorie a) sont manifestement structurées
                 de manière à donner la priorité à l’extradition vers l’Etat sur le territoire
                 duquel l’infraction est commise. La majorité d’entre elles ne renferment
                 aucune obligation générale faite aux Etats parties de poursuivre l’auteur
                 présumé. Bien au contraire, l’engagement de poursuites par l’Etat sur le
                 territoire duquel l’auteur présumé est découvert devient obligatoire uni-
                 quement en cas de rejet d’une demande d’extradition ou de l’existence de
                 certains facteurs, comme la nationalité du suspect.
                    22. Dans les conventions de la catégorie b), l’extradition ne revêt
                 manifestement pas la même importance. Ainsi, les conventions de Genève
                 de 1949 disposent qu’un Etat partie est tenu de poursuivre les personnes
                 qui auraient commis de graves violations de leurs dispositions. Toutefois,
                 s’il « le préfère, et selon les conditions prévues par sa propre législation, »
                 il pourra aussi « les remettre pour jugement à une autre [p]artie contrac-
                 tante intéressée à la poursuite, pour autant que cette [p]artie contractante
                 ait retenu contre lesdites personnes des charges suffisantes ». Dans ces ins-
                 truments, l’Etat sur le territoire duquel l’auteur présumé est découvert
                 n’est pas obligé de l’extrader. D’autres modifications de la formule appa-

                                                                                            150




6 CIJ1033.indb 297                                                                                 28/11/13 12:50

                        obligation de poursuivre ou d’extrader (op. ind. yusuf)            569

                 raissent notamment dans l’article 7 de la convention de La Haye de 1970
                 pour la répression de la capture illicite d’aéronefs, qui a servi de modèle
                 au paragraphe 1 de l’article 7 de la convention. La priorité est manifeste-
                 ment donnée aux poursuites, et un Etat partie est tenu de poursuivre, ou
                 de saisir ses autorités compétentes aux fins de poursuites, indépendam-
                 ment de l’existence d’une demande d’extradition. Même lorsqu’il y a eu
                 demande d’extradition, certaines conventions, comme les conventions de
                 Genève de 1949, n’imposent pas l’extradition, tandis que d’autres peuvent
                 être interprétées, selon l’objet et le but de l’instrument concerné, comme
                 établissant une obligation d’extrader si l’Etat refuse de poursuivre.
                    23. Cette clarification est importante dans le cas d’espèce étant donné
                 que, comme la Cour le relève au paragraphe 50 de l’arrêt, il est apparu à
                 maintes reprises dans la correspondance entre les Parties ainsi que dans
                 leurs plaidoiries devant la Cour que, dans le contexte de la convention, les
                 deux obligations étaient souvent présentées comme une alternative et pla-
                 cées sur le même plan. Ainsi, dans sa note verbale du 11 janvier 2006, la
                 Belgique a indiqué qu’elle interprétait la convention, et plus particulière-
                 ment l’obligation « aut dedere aut judicare », comme « ne prévoyant d’obli-
                 gations que dans le chef d’un Etat, en l’occurrence, dans le cas de la
                 demande d’extradition de M. Hissène Habré, dans le chef de la Répu-
                 blique du Sénégal » (mémoire de la Belgique, annexe B.7). De même, dans
                 sa note verbale du 9 mars 2006, elle a clairement fait savoir au Sénégal
                 que les négociations qui, selon elle, étaient en cours concernaient « la
                 demande d’extradition en cause de M. Hissène Habré, en application de
                 l’article 30 de la convention » (ibid., annexe B.8). Et, dans sa requête, la
                 Belgique a prié la Cour de dire et juger que, « à défaut de poursuivre
                 M. Habré, la République du Sénégal est obligée de l’extrader vers le
                 Royaume de Belgique pour qu’il réponde de ses crimes devant la justice
                 belge » (les italiques sont de moi). Elle n’a cessé d’affirmer pendant la pro-
                 cédure orale que le paragraphe 1 de l’article 7 de la convention devait être
                 interprété comme obligeant l’Etat du for « à soumettre l’affaire à ses auto-
                 rités compétentes pour l’exercice de l’action pénale, à défaut d’extrader
                 cette personne vers l’Etat qui le lui demande » (CR 2012/2, p. 15, par. 13
                 (Rietjens)). Le conseil de la Belgique a de surcroît fait valoir que l’enquête
                 préliminaire prévue au paragraphe 2 de l’article 6 était indispensable pour
                 « mettre en œuvre l’obligation de poursuivre ou, à défaut, d’extrader lors-
                 qu’une demande à cet effet a été formulée » (CR 2012/3, p. 11, par. 11
                 (Wood) ; les italiques sont de moi).
                    24. Rien ne justifiait que la Belgique exige l’extradition de M. Habré,
                 et le Sénégal n’était en rien tenu d’extrader ce dernier vers la Belgique,
                 dans la mesure où il se conformait à son obligation de saisir ses autorités
                 compétentes de l’affaire Habré pour l’exercice de l’action pénale. Seule la
                 violation de cette obligation engage la responsabilité de l’Etat sur le terri-
                 toire duquel le suspect se trouve. Mais, si cet Etat préfère extrader l’au-
                 teur présumé au lieu de le poursuivre lui-même, il a le choix de le faire. De
                 plus, il n’est pas inutile de souligner, à propos de l’extradition dans le
                 contexte de la convention, que l’Etat requis n’est pas tenu d’extrader le

                                                                                           151




6 CIJ1033.indb 299                                                                                28/11/13 12:50

                       obligation de poursuivre ou d’extrader (op. ind. yusuf)         570

                 suspect sur le territoire de l’Etat requérant. Le Sénégal n’avait donc pas
                 l’obligation d’extrader M. Habré vers la Belgique, sauf s’il le décidait,
                 tout simplement pour se libérer de l’obligation de poursuivre lui-même et
                 sur son territoire.



                                                          (Signé) Abdulqawi A. Yusuf.




                                                                                       152




6 CIJ1033.indb 301                                                                            28/11/13 12:50

